It appears that the widow regularly dissented from             (377) the will of her husband by filing her petition in time; that her dower was regularly laid off to her by metes and bounds, and that she held possession of it accordingly under a judgment of the court for a longer time than seven years. And I think she ought to recover, as against a stranger, upon that possession under that judgment. The judgment is not a nullity, although the heir at law at the time it was rendered was under lawful age and had no notice of it. However, it may be reversed or set aside by him, or those claiming under him, it is obligatory upon strangers. I, therefore, think the nonsuit should be set aside and a new trial granted.
HENDERSON, J., concurred.
PER CURIAM.                                       Reversed.